DETAILED ACTION
Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The cross references related to this application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on paragraph 0001). The entire specification should be so revised.

The disclosure is objected to because of the following informalities: 
Typographical error on paragraph 0046, “that that”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 3, 9, 11, 14, 12, 15, 16, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 9, 10, 11, 12, 13, 14, 15 1nd 16 of U.S. Patent No. 10,470,825 B1 issued to Gallop et al. in view of U.S. Pub. No. 2016/0191887 A1 to Casas.

Instant Application No. 17/334,913
U.S. Pat. No. 10,470,825 B2
Claim 1:
    A device for planning surgery using three-dimensional (3D) medical imaging data of an object, the device comprising: 
   





a controller configured to: 
  control a display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold value; 















 control the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model is faster to compute than the first model, and the second model replaces the first model at the display device and is otherwise aligned with the first model with respect to one or more of a position and angle; 
  control the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value different from the given surface threshold value; 
   control the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is otherwise aligned with the first model, as originally rendered, with respect to one or more of a position and angle.


















Claim 5:
  The device of claim 1, wherein the second model has not been refined as compared with the first model. 


Claim 3:
 The device of claim 1, wherein the second model comprises a ray-casting model.  

Claim 9:
  The device of claim 1, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data, and 3D surface scanner imaging data.  
Claim 11:
   A method for planning surgery using three-dimensional (3D) medical imaging data of an object, the method comprising: controlling, using a computing device, a display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold value; controlling, using the computing device, the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model is faster to compute than the first model, and the second model replaces the first model at the display device and is otherwise aligned with the first model with respect to one or more of a position and angle; controlling, using the computing device, the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value different from the given surface threshold value; controlling, using the computing device, the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is otherwise aligned with the first model, as originally rendered, with respect to one or more of a position and angle. 
































Claim 14:
The method of claim 11, wherein the second model has not been refined as compared with the first model.  
Claim 12:
  The method of claim 11, wherein the first model comprises a mesh model, and the second model comprises a ray-casting model.  

Claim 15:
  The method of claim 11, wherein the given surface threshold value corresponds to an estimate of a skin surface or a brain surface of the object.  

Claim 16:
  The method of claim 11, further comprising exchanging the given surface threshold value and the updated surface threshold value between the first model and the second model.  



Claim 17:
   The method of claim 11, further comprising changing the given surface threshold value to the updated surface threshold value via a slider rendered at the display device.  



Claim 18:
   The method of claim 11, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data, and 3D surface scanner imaging data.  

Claim 19:
  The method of claim 11, wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold value and the updated surface threshold value each comprise a respective magnetic resonance imaging signal intensity value.

Claim 1:
   A device for surface rendering using medical imaging data, the device comprising: 
  a memory storing the medical imaging data, the medical imaging data comprising three-dimensional medical imaging data of an object that includes at least a first surface; 
   a display device; 
   an input device; and 
a controller that: 
  control the display device to render a first model of the medical imaging data showing depth positions corresponding to a given surface threshold value, wherein the given surface threshold value comprising a medical imaging signal intensity value that corresponds to an estimate of the first surface of the object and wherein the given surface threshold value is determined based on a statistical analysis of a volumetric data by using an extraction application to distinguish surfaces of a patient base on given rules;
  
  control the display device to replace the first model with a second model of the medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model being faster to compute than the first model, and wherein the first model removed from the display device when the second model replaces the first model at the display device the second model rendered at the display device in one or more of a similar position and a similar angle as the first model as rendered at the display device, such that rendering of the first model and the second model at the display device are aligned; 
   receive, from the input device, input changing the given surface threshold value to an updated surface threshold value, and control the display device to update rendering of the second model to show updated respective depth positions corresponding to the updated surface threshold value, wherein the updated surface threshold value comprising a respective medical imaging signal intensity value that corresponds to a different surface position in the object than the medical imaging signal intensity value of the given surface threshold value; 
   receive, from the input device, an acceptance of the updated surface threshold value; 
  control the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value; and wherein the first model comprises a mesh model of the medical imaging data.




Claim 2:
  The device of claim 1, wherein the second model has not been refined as compared with the first model.


Claim 3:
   The device of claim 1, wherein the second model comprises a ray-casting model.

Claim 7:
   The device of claim 1, wherein the medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data and 3D surface scanner imaging data.
Claim 9:
   A method for surface rendering using medical imaging data, the method comprising: controlling, using a controller, a display device to render a first model of the medical imaging data showing depth positions corresponding to a given surface threshold value, the medical imaging data comprising three-dimensional medical imaging data of an object that includes at least a first surface, the given threshold surface value comprising a medical imaging signal intensity value that corresponds to an estimate of the first surface of the object; controlling, using a controller, the display device to replace the first model with a second model of the medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model being faster to compute than the first model the first model removed from the display device when the second model replaces the first model at the display device, wherein the second model rendered at the display device in one or more of a similar position and a similar angle as the first model as rendered at the display device, such that rendering of the first model and the second model at the display device are aligned; receiving, at the controller, from an input device, input changing the given surface threshold value to an updated surface threshold value, and controlling, using the controller, wherein the display device to update rendering of the second model to show updated respective depth positions corresponding to the updated surface threshold value, wherein the updated surface threshold value comprising a respective medical imaging signal intensity value that corresponds to a different surface position in the object than the medical imaging signal intensity value of the given surface threshold value, and wherein the given surface threshold value is determined based on a statistical analysis of a volumetric data by using an extraction application to distinguish surfaces of a patient base on given rules; receiving, at the controller, from the input device, an acceptance of the updated surface threshold value; and controlling, using the controller, the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, wherein the first model comprises a mesh model of the medical imaging data.


Claim 10:
 The method of claim 9, wherein the second model has not been refined as compared with the first model.

Claim 11:
 The method of claim 9, wherein the second model comprises a ray-casting model.


Claim 12:
  The method of claim 9, wherein the estimate of the first surface of the object comprises respective estimate of a skin surface or a brain surface of the object.

Claim 13:
  The method of claim 9, further comprising exchanging, using the controller, the given surface threshold value and the updated surface threshold value between the first model and the second model.

Claim 14:
   The method of claim 9, wherein the input changing the given surface threshold value to the updated surface threshold value comprises slider input received at a slider rendered at the display device.


Claim 15:
   The method of claim 9, wherein the medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data and 3D surface scanner imaging data.

Claim 16:
   The method of claim 9, wherein the medical imaging data comprises magnetic resonance imaging data, and the medical imaging signal intensity value and the respective medical imaging signal intensity value each comprise a respective magnetic resonance imaging signal intensity value.



	Gallop is silent with reference to provide one or more markers at one or more of the updated depth positions to assist with planning the surgery
	Casas teaches provide one or more markers (markers) at one or more of the updated depth positions to assist with planning the surgery (“...In embodiments, markers are attached to the selected anatomic landmarks of the patient 118, to define and locate its position in the common coordinate system. Thus computer means 100 can calculate changes in position, and when a predetermined minimum (angle or distance) threshold is crossed, it rescans the portion of the patient 118 and constructs a new 3D surface 112...In embodiments, markers are placed in the target portion of the patient 208 (the target background model), or the surgeon's 128 hand or instruments 138 (the target foreground objects), or in both locations. These markers are tracked by the tracker camera (e.g. forming part of the 3D scanner system), and help obtain a quicker and more precise position of objects. In embodiments, background subtraction methods make use of hardware or software capabilities (e.g. motion detection) of the 3D scanner devices 110, the 3D display 126, or both, to locate the foreground or moving objects...In embodiments, the maximum depth achieved by the instruments or devices 138 is obtained by optical tracking from the 3D scanner device 110. For example, depth is estimated from the 3D surface reconstructed 112 according to the device's own coordinate system, in real time (e.g. with a time-of-flight camera). In embodiments, depth calculation is enhanced by using previously made 3D models of the instruments or devices 138, hence more accurately tracking its actual depth and orientation with software-based calculations. In embodiments, depth is calculated by computer means 100 from the stereoscopic video images 116 (e.g. range imaging techniques as in stereo triangulation, or stereophotogrammetric techniques). In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138...” paragraphs 0094/0135/0141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop with the teaching of Casas because the teaching of Casas would improve the system of Gallop by providing optical markers on patients body and tracked by the tracker camera (e.g. forming part of the 3D scanner system), and help obtain a quicker and more precise position of objects (Casas paragraph 0135).

Claims 1-19 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,045,825 B2 issued to Gallop et al. in view of U.S. Pub. No. 2016/0191887 A1 to Casas.

Instant Application No. 17/334,913
U.S. Pat. No. 11,045,825 B2
Claim 1:
    A device for planning surgery using three-dimensional (3D) medical imaging data of an object, the device comprising: 
   a controller configured to: 
   


  control a display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold value; 
  





  control the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model is faster to compute than the first model, and the second model replaces the first model at the display device and is otherwise aligned with the first model with respect to one or more of a position and angle; 




  control the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value different from the given surface threshold value; 






 control the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is otherwise aligned with the first model, as originally rendered, with respect to one or more of a position and angle.






Claim 2:
  The device of claim 1, wherein the first model comprises a mesh model.  




Claim 3:
  The device of claim 1, wherein the second model comprises a ray-casting model.  

Claim 4:
   The device of claim 1, wherein the updated surface threshold value is received via an input device.




Claim 5:
 The device of claim 1, wherein the second model has not been refined as compared with the first model.  



Claim 6:
  The device of claim 1, wherein the given surface threshold value corresponds to an estimate of a skin surface or a brain surface of the object.  



Claim 7:
   The device of claim 1, wherein the controller is further configured to exchange the given surface threshold value and the updated surface threshold value between the first model and the second model.  



Claim 8:
  The device of claim 1, wherein the controller is further configured to change the given surface threshold value to the updated surface threshold value using a slider rendered at the display device.  


Claim 9:
 The device of claim 1, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data, and 3D surface scanner imaging data.  


Claim 10:
   The device of claim 1, wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold value and the updated surface threshold value each comprises a respective magnetic resonance imaging signal intensity value.  

Claim 11:
    A method for planning surgery using three-dimensional (3D) medical imaging data of an object, the method comprising: 
   controlling, using a computing device, a display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold value; 
  






 controlling, using the computing device, the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model is faster to compute than the first model, and the second model replaces the first model at the display device and is otherwise aligned with the first model with respect to one or more of a position and angle; 
   controlling, using the computing device, the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value different from the given surface threshold value; 
  controlling, using the computing device, the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is otherwise aligned with the first model, as originally rendered, with respect to one or more of a position and angle.





















Claim 12:
  The method of claim 11, wherein the first model comprises a mesh model, and the second model comprises a ray-casting model. 


Claim 13:
  The method of claim 11, wherein the updated surface threshold value is received via an input device.  






Claim 14:
   The method of claim 11, wherein the second model has not been refined as compared with the first model.  


Claim 15:
  The method of claim 11, wherein the given surface threshold value corresponds to an estimate of a skin surface or a brain surface of the object.  



Claim 16:
   The method of claim 11, further comprising exchanging the given surface threshold value and the updated surface threshold value between the first model and the second model.  

Claim 17:
  The method of claim 11, further comprising changing the given surface threshold value to the updated surface threshold value via a slider rendered at the display device.  

Claim 18:
   The method of claim 11, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data, and 3D surface scanner imaging data.  

Claim 19:
   The method of claim 11, wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold value and the updated surface threshold value each comprise a respective magnetic resonance imaging signal intensity value.

Claim 1:
  A device for surface rendering three-dimensional (3D) medical imaging data of an object, the device comprising: 
  a display device; and 
   a controller configured via execution of a surface extraction application to: 
   control the display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold, the given surface threshold comprising a medical imaging signal intensity value that corresponds to an estimate of a first surface position of the object determined using given rules; 
    control the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the surface threshold, wherein the second model is faster to compute than the first model, wherein the second model replaces the first model at the display device, and wherein the second model is rendered in one or more of a similar position and a similar angle as the first model prior to being replaced at the display device, such that rendering of the first model and the second model at the display device are aligned; 
  control the display device to update rendering of the second model to show updated respective depth positions corresponding to an update surface threshold value that corresponds to a second surface position of the object different than the first surface position, and the updated surface threshold value is different than the given surface threshold value; and 
   in response to an acceptance of the updated surface threshold value, control the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold, and wherein the first model showing the updated depth positions is rendered in one or more of the similar position and the similar angle as the first model, as originally rendered, prior to replacing the second model at the display device, such that rendering of the first model, showing the updated depth positions, and the second model at the display device are aligned.

Claim 2:
  The device of claim 1, wherein the first model comprises a mesh model.




Claim 3:
  The device of claim 1, wherein the second model comprises a ray-casting model.

Claim 4:
 The device of claim 1, wherein the updated surface threshold value is received via an input device, and the acceptance of the updated surface threshold value is received via the input device.

Claim 5:
   The device of claim 1, wherein the second model has not been refined as compared with the first model.


Claim 6:
 The device of claim 1, wherein the estimate of the first surface position of the object comprises a respective estimate of a skin surface or a brain surface of the object.


Claim 7:
  The device of claim 1, wherein the controller is further configured to exchange the given surface threshold and the updated surface threshold value between the first model and the second model.




Claim 8:
 The device of claim 1, wherein the controller is further configured to change the given surface threshold to the updated surface threshold value a slider rendered at the display device.


Claim 9:
   The device of claim 1, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data and 3D surface scanner imaging data.


Claim 10:
   The device of claim 1, wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold to the updated surface threshold value each comprise a respective magnetic resonance imaging signal intensity value.


Claim 11:
    A method for surface rendering three-dimensional (3D) medical imaging data of an object, the method comprising: 
  controlling, using a surface extraction application of a controller, a display device to render a first model of the 3D medical imaging data showing depth positions corresponding to a given surface threshold, the given surface threshold comprising a medical imaging signal intensity value that corresponds to a to an estimate of a first surface position of the object determined using given rules;
    controlling, using the surface extraction application of the controller, the display device to render a second model of the 3D medical imaging data showing respective depth positions corresponding to the given surface threshold, wherein the second model is faster to compute than the first model, wherein the second model replaces the first model at the display device, and wherein the second model is rendered in one or more of a similar position and a similar angle as the first model prior to being replaced at the display device, such that rendering of the first model and the second model at the display device are aligned;
   controlling, using the surface extraction application of the controller, the display device to update rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value that corresponds to a second surface position in the object different than the first surface position, and the updated surface threshold value is different than the given surface threshold value; and in response to an acceptance of the updated surface threshold value, controlling, using the surface extraction application of the controller, the display device to replace the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is rendered in one or more of the similar position and the similar angle as the first model, as originally rendered, prior to replacing the second model at the display device, such that rendering of the first model, showing the updated depth positions, and the second model at the display device are aligned.

Claim 12:
  The method of claim 11, wherein the first model comprises a mesh model, and the second model comprises a ray-casting model.


Claim 13:
   The method of claim 11, wherein the updated surface threshold value is received via an input device, and the acceptance of the updated surface threshold value is received via the input device.



Claim 14:
 The method of claim 11, wherein the second model has not been refined as compared with the first model.


Claim 15:
  The method of claim 11, wherein the estimate of the first surface position of the object comprises a respective estimate of a skin surface or a brain surface of the object.


Claim 16:
  The method of claim 11, further comprising exchanging the given surface threshold and the updated surface threshold value between the first model and the second model.

Claim 17:
   The method of claim 11, further comprising changing the given surface threshold to the updated surface threshold value a slider rendered at the display device.


Claim 18:
  The method of claim 11, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data and 3D surface scanner imaging data.

Claim 19:
  The method of claim 11, wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold to the updated surface threshold value each comprise a respective magnetic resonance imaging signal intensity value.



Gallop is silent with reference to provide one or more markers at one or more of the updated depth positions to assist with planning the surgery
	Casas teaches provide one or more markers (markers) at one or more of the updated depth positions to assist with planning the surgery (“...In embodiments, markers are attached to the selected anatomic landmarks of the patient 118, to define and locate its position in the common coordinate system. Thus computer means 100 can calculate changes in position, and when a predetermined minimum (angle or distance) threshold is crossed, it rescans the portion of the patient 118 and constructs a new 3D surface 112...In embodiments, markers are placed in the target portion of the patient 208 (the target background model), or the surgeon's 128 hand or instruments 138 (the target foreground objects), or in both locations. These markers are tracked by the tracker camera (e.g. forming part of the 3D scanner system), and help obtain a quicker and more precise position of objects. In embodiments, background subtraction methods make use of hardware or software capabilities (e.g. motion detection) of the 3D scanner devices 110, the 3D display 126, or both, to locate the foreground or moving objects...In embodiments, the maximum depth achieved by the instruments or devices 138 is obtained by optical tracking from the 3D scanner device 110. For example, depth is estimated from the 3D surface reconstructed 112 according to the device's own coordinate system, in real time (e.g. with a time-of-flight camera). In embodiments, depth calculation is enhanced by using previously made 3D models of the instruments or devices 138, hence more accurately tracking its actual depth and orientation with software-based calculations. In embodiments, depth is calculated by computer means 100 from the stereoscopic video images 116 (e.g. range imaging techniques as in stereo triangulation, or stereophotogrammetric techniques). In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138...” paragraphs 0094/0135/0141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop with the teaching of Casas because the teaching of Casas would improve the system of Gallop by providing optical markers on patients body and tracked by the tracker camera (e.g. forming part of the 3D scanner system), and help obtain a quicker and more precise position of objects (Casas paragraph 0135).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11 and 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,608,628 B1 issued to Ross et al. in view of U.S. Pub. No. 2018/0108169 A1 to Miller et al. and further in view of U.S. Pub. No. 2016/0191887 A1 to Casas.

As to claim 1, Ross teaches a device for planning surgery using three-dimensional (3D) medical imaging data of an object, the device comprising: 
a controller configured to: 
control a display device to render (user interface) a first model (first resolution) of the 3D medical imaging data showing depth positions corresponding to a given surface threshold value (key parameter is the threshold) (“...FIG. 4 illustrates a user-interactive process performed by the imaging system 20 in connection with mesh generation. The user interface to the mesher 24 provides an efficient means of interacting with the volumetric data to set parameters necessary for the mesh generation. A key parameter is the threshold, which determines what portion of the data will constitute the surface boundary. Accordingly, at block 401 the user is presented with a graphical window depicting the volumetric data as an outlying cube, as illustrated in FIG. 5. This cube may be manipulated by the user with a mouse (or other user input device) to an arbitrary orientation on screen. Three planes corresponding to the x, y, and z planes of the data volume, an example of which is shown as plane 51, are positioned by the user to intersect the data volume. At block 402, the user places each plane at the desired location along its corresponding axis and displays the two-dimensional data associated with the intersection of the volume...A method of enabling users of a plurality of networked computer systems to collaboratively view and manipulate images of an object, the method comprising: causing corresponding images of the object to be displayed on each of a plurality of computer systems at a first resolution; receiving, at one of the computer systems, user input specifying a manipulation of the image; transmitting information indicative of the user input to each of the other computer systems; updating the image displayed on each of the other computer systems substantially simultaneously to depict the manipulation, including displaying the image at a second resolution lower than the first resolution while said manipulation is being depicted; and displaying the image on each of the computer systems at the first resolution when depiction of the manipulation is complete...” Col. 6 Ln. 57-67, claim 1); 
control the display device to render a second model (second resolution) of the 3D medical imaging data showing respective depth positions corresponding to the given surface threshold value, wherein the second model replaces the first model at the display device and the second model is otherwise aligned with the first model with respect to one or more of a position and angle (“...Next, at block 403 the user adjusts the threshold value by moving a slider bar or other similar control. To view the threshold data for a desired plane, the user selects a check box for that plane. The threshold value for each plane initially may be set to a predetermined default value, so as to represent bone, for example. To facilitate the user's selection of the boundary threshold, the display in each plane shows only those pixels whose value is: 1) equal to the threshold value and to 2) have at least one adjoining pixel with a value lower than the threshold value. The purpose of this operation is to display only the outline that will constitute a surface boundary, and not display any of the internal volume of the object. Every voxel in the volumetric dataset is classified as above or below this threshold, and at block 404 the surface is interpolated to be the boundary between adjacent voxels that straddle the threshold. If the user accepts the current threshold setting at block 405, then at block 406 the mesher 24 generates a mesh to represent the surface using the current threshold setting. Otherwise, the routine repeats from block 403, where the user selects another threshold value...A method of enabling users of a plurality of networked computer systems to collaboratively view and manipulate images of an object, the method comprising: causing corresponding images of the object to be displayed on each of a plurality of computer systems at a first resolution; receiving, at one of the computer systems, user input specifying a manipulation of the image; transmitting information indicative of the user input to each of the other computer systems; updating the image displayed on each of the other computer systems substantially simultaneously to depict the manipulation, including displaying the image at a second resolution lower than the first resolution while said manipulation is being depicted; and displaying the image on each of the computer systems at the first resolution when depiction of the manipulation is complete...” Col. 7 Ln. 6-25, claim 1); 
control the display device to update (Block 403/ updating the image) rendering of the second model to show updated respective depth positions corresponding to an updated surface threshold value different from the given surface threshold value ...A method as recited in claim 1, further comprising maintaining a model of the object at the first resolution and a model of the object at the second resolution, wherein said updating comprises switching from using the first model to using the second model to display the image...” Col. 7 Ln. 6-25, claims 1/2); and
control the display device to replace (Block 403/ updating the image) the second model with the first model showing updated depth positions corresponding to the updated surface threshold value, and wherein the first model showing the updated depth positions is otherwise aligned with the first model, as originally rendered, with respect to one or more of a position and angle ...A method as recited in claim 1, further comprising maintaining a model of the object at the first resolution and a model of the object at the second resolution, wherein said updating comprises switching from using the first model to using the second model to display the image...” Col. 7 Ln. 6-25, claims 1/2). 
Ross is silent with reference to wherein the second model is faster to compute than the first model and 
providing one or more markers at one or more of the updated depth positions to assist with planning the surgery.  	Miller teaches wherein the second model is faster to compute than the first model (“...In some embodiments, the first image is rendered using a non-ray casting renderer and the subset of the plurality of pixels are then re-rendered using a ray-casting renderer. For example, the first image is rendered using a shear-warp renderer. In some circumstances, a shear-warp renderer may have better performance characteristics than a ray-casting renderer for a full-image render...” paragraphs 0097/0113/0144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop with the teaching of Miller because the teaching of Miller would improve the system of Gallop by providing a technique for rendering images to achieve better performance (Miller paragraph 0097). 
Gallop is silent with reference to provide one or more markers at one or more of the updated depth positions to assist with planning the surgery
	Casas teaches provide one or more markers (markers) at one or more of the updated depth positions to assist with planning the surgery (“...In embodiments, markers are attached to the selected anatomic landmarks of the patient 118, to define and locate its position in the common coordinate system. Thus computer means 100 can calculate changes in position, and when a predetermined minimum (angle or distance) threshold is crossed, it rescans the portion of the patient 118 and constructs a new 3D surface 112...In embodiments, markers are placed in the target portion of the patient 208 (the target background model), or the surgeon's 128 hand or instruments 138 (the target foreground objects), or in both locations. These markers are tracked by the tracker camera (e.g. forming part of the 3D scanner system), and help obtain a quicker and more precise position of objects. In embodiments, background subtraction methods make use of hardware or software capabilities (e.g. motion detection) of the 3D scanner devices 110, the 3D display 126, or both, to locate the foreground or moving objects...In embodiments, the maximum depth achieved by the instruments or devices 138 is obtained by optical tracking from the 3D scanner device 110. For example, depth is estimated from the 3D surface reconstructed 112 according to the device's own coordinate system, in real time (e.g. with a time-of-flight camera). In embodiments, depth calculation is enhanced by using previously made 3D models of the instruments or devices 138, hence more accurately tracking its actual depth and orientation with software-based calculations. In embodiments, depth is calculated by computer means 100 from the stereoscopic video images 116 (e.g. range imaging techniques as in stereo triangulation, or stereophotogrammetric techniques). In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138...” paragraphs 0094/0135/0141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop and Miller with the teaching of Casas because the teaching of Casas would improve the system of Gallop and Miller by providing optical markers on patients body and tracked by the tracker camera (e.g. forming part of the 3D scanner system), and help obtain a quicker and more precise position of objects (Casas paragraph 0135).

As to claim 4, Ross teaches the device of claim 1, wherein the updated surface threshold value is received via an input device (“...FIG. 4 illustrates a user-interactive process performed by the imaging system 20 in connection with mesh generation. The user interface to the mesher 24 provides an efficient means of interacting with the volumetric data to set parameters necessary for the mesh generation. A key parameter is the threshold, which determines what portion of the data will constitute the surface boundary. Accordingly, at block 401 the user is presented with a graphical window depicting the volumetric data as an outlying cube, as illustrated in FIG. 5. This cube may be manipulated by the user with a mouse (or other user input device) to an arbitrary orientation on screen. Three planes corresponding to the x, y, and z planes of the data volume, an example of which is shown as plane 51, are positioned by the user to intersect the data volume. At block 402, the user places each plane at the desired location along its corresponding axis and displays the two-dimensional data associated with the intersection of the volume...” Col. 6 Ln 57-67).  

As to claim 6, Ross teaches the device of claim 1, wherein the given surface threshold value corresponds to an estimate of a skin surface or a brain surface of the object (“...The mesher 24 (FIG. 2) operates based on segmentation to provide surface information, and automatic registration followed by mesh generation to describe the surface(s). The mesher 24 generates surface models of 3D objects imaged in a volumetric data set. The mesher 24 is similar to existing surface generation tools, except as otherwise described herein. Although the mesher 24 is not restricted to medical datasets, a more advantageous use of this application is thought to be in the generation of surface models of anatomical objects from CT and MRI medical data and the like. Typical models include the surface of the skin and skull on patients requiring reconstructive surgery and the surface of the heart for patients undergoing bypass graft surgery. The method is tailored to the kinds of contour data provided from the source...” Col. 6 Ln. 42-51).  

As to claim 7, Ross teaches the device of claim 1, wherein the controller is further configured to exchange the given surface threshold value and the updated surface threshold value (Block 403/ updating the image) between the first model and the second model (“...Next, at block 403 the user adjusts the threshold value by moving a slider bar or other similar control. To view the threshold data for a desired plane, the user selects a check box for that plane. The threshold value for each plane initially may be set to a predetermined default value, so as to represent bone, for example. To facilitate the user's selection of the boundary threshold, the display in each plane shows only those pixels whose value is: 1) equal to the threshold value and to 2) have at least one adjoining pixel with a value lower than the threshold value. The purpose of this operation is to display only the outline that will constitute a surface boundary, and not display any of the internal volume of the object. Every voxel in the volumetric dataset is classified as above or below this threshold, and at block 404 the surface is interpolated to be the boundary between adjacent voxels that straddle the threshold. If the user accepts the current threshold setting at block 405, then at block 406 the mesher 24 generates a mesh to represent the surface using the current threshold setting. Otherwise, the routine repeats from block 403, where the user selects another threshold value...A method of enabling users of a plurality of networked computer systems to collaboratively view and manipulate images of an object, the method comprising: causing corresponding images of the object to be displayed on each of a plurality of computer systems at a first resolution; receiving, at one of the computer systems, user input specifying a manipulation of the image; transmitting information indicative of the user input to each of the other computer systems; updating the image displayed on each of the other computer systems substantially simultaneously to depict the manipulation, including displaying the image at a second resolution lower than the first resolution while said manipulation is being depicted; and displaying the image on each of the computer systems at the first resolution when depiction of the manipulation is complete...A method as recited in claim 1, further comprising maintaining a model of the object at the first resolution and a model of the object at the second resolution, wherein said updating comprises switching from using the first model to using the second model to display the image...” Col. 7 Ln. 6-25, claims 1/2). 
 
As to claim 8, Ross teaches the device of claim 1, wherein the controller is further configured to change the given surface threshold value to the updated surface threshold value using a slider (slider) rendered at the display device (“...Next, at block 403 the user adjusts the threshold value by moving a slider bar or other similar control. To view the threshold data for a desired plane, the user selects a check box for that plane...” Col. 7 Ln. 6-25).  

As to claim 9, Ross teaches the device of claim 1, wherein the 3D medical imaging data is selected from a list comprising of computed tomography (CT) imaging data, positron emissions tomography (PET) imaging data, and 3D surface scanner imaging data (“...Various techniques have been developed for imaging internal structures and functions of the human body. Examples of such techniques include computed tomography (CT), magnetic resonance imaging (MRI), echocardigraphy, sonography, and nuclear medicine. The images are commonly generated by first acquiring three-dimensional (3D) data using a tomographic imaging system, and then "reconstructing" the images based on the data...” Col.1  Ln. 32-36).  

As to claim 11, see the rejection of claim 1 above

As to claims 13 and 15-18, see the rejection of claims 4 and 6-9 respectively. 

Claims 2, 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,608,628 B1 issued to Ross et al. in view of U.S. Pub. No. 2018/0108169 A1 to Miller et al. and further in view of U.S. Pub. No. 2016/0191887 A1 to Casas as applied to claims 1 and 11 above, and further in view of WO 2016095167 A2 to Song et al.

As to claim 2, Ross as modified by Miller and Casas teaches the device of claim 1, however it is silent with reference to wherein the first model comprises a mesh model.
Song teaches wherein the first model comprises a mesh model (meshing) (“...The method of the invention comprises an MRI-based three-dimensional automatic segmentation algorithm, obtains a target tissue such as a brain tissue and performs meshing, and establishes a physical model by assigning corresponding biomechanical properties to each mesh unit. The surface of the stretched tissue was indirectly tracked by the tracking algorithm, and it was used as a boundary condition and combined with the physical model to calculate the eXtended Finite Element Method (XFEM). The deformation of the entire brain tissue was obtained. Finally, the interpolation algorithm was used to update the algorithm. The front three-dimensional data field is used to guide the surgery... A traction deformation correction method based on a surgical navigation system, characterized in that it comprises the steps of: (1) Using MRI-based 3D automatic segmentation algorithm to obtain the target organization;
(2) meshing the above target organization by using a multi-resolution grid algorithm;
(3) For the meshed target organization, assign corresponding biomechanical properties to each grid unit, and establish a physical model of the target organization;
(4) Using a three-dimensional laser scanning device to track the motion of the target tissue being pulled by a tracking algorithm to obtain boundary conditions;
(5) Combine the boundary conditions with the physical model to perform XFEM calculation, obtain the deformation of all the unit node positions, and then calculate the deformation of the target tissue at any position by combining the shape function;
(6) Using the interpolation algorithm to update the pre-operative three-dimensional data field with the obtained deformation, and visualizing the three-dimensional data field using the Raycasting algorithm..” claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop, Miller and Casas with the teaching of Song because the teaching of Song would improve the system of Gallop, Miller and Casas by visualizing three-dimensional data field using Raycasting algorithm through meshing model.
  

As to claim 3, Ross as modified by Miller and Casas teaches the device of claim 1, however it is silent with reference to wherein the second model comprises a ray-casting model.  
Song teaches wherein the second model comprises a ray-casting model (“...The method of the invention comprises an MRI-based three-dimensional automatic segmentation algorithm, obtains a target tissue such as a brain tissue and performs meshing, and establishes a physical model by assigning corresponding biomechanical properties to each mesh unit. The surface of the stretched tissue was indirectly tracked by the tracking algorithm, and it was used as a boundary condition and combined with the physical model to calculate the eXtended Finite Element Method (XFEM). The deformation of the entire brain tissue was obtained. Finally, the interpolation algorithm was used to update the algorithm. The front three-dimensional data field is used to guide the surgery... A traction deformation correction method based on a surgical navigation system, characterized in that it comprises the steps of: (1) Using MRI-based 3D automatic segmentation algorithm to obtain the target organization;
(2) meshing the above target organization by using a multi-resolution grid algorithm;
(3) For the meshed target organization, assign corresponding biomechanical properties to each grid unit, and establish a physical model of the target organization;
(4) Using a three-dimensional laser scanning device to track the motion of the target tissue being pulled by a tracking algorithm to obtain boundary conditions;
(5) Combine the boundary conditions with the physical model to perform XFEM calculation, obtain the deformation of all the unit node positions, and then calculate the deformation of the target tissue at any position by combining the shape function;
(6) Using the interpolation algorithm to update the pre-operative three-dimensional data field with the obtained deformation, and visualizing the three-dimensional data field using the Raycasting algorithm..” claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop, Miller and Casas with the teaching of Song because the teaching of Casas would improve the system of Gallop, Miller and Casas by visualizing three-dimensional data field using Raycasting algorithm.

As to claim 5, Ross as modified by Miller and Casas teaches the  device of claim 1, however it is silent with reference to wherein the second model has not been refined as compared with the first model.  
Song teaches wherein the second model (Raycasting algorithm) has not been refined as compared with the first model (meshing) (“...The method of the invention comprises an MRI-based three-dimensional automatic segmentation algorithm, obtains a target tissue such as a brain tissue and performs meshing, and establishes a physical model by assigning corresponding biomechanical properties to each mesh unit. The surface of the stretched tissue was indirectly tracked by the tracking algorithm, and it was used as a boundary condition and combined with the physical model to calculate the eXtended Finite Element Method (XFEM). The deformation of the entire brain tissue was obtained. Finally, the interpolation algorithm was used to update the algorithm. The front three-dimensional data field is used to guide the surgery... A traction deformation correction method based on a surgical navigation system, characterized in that it comprises the steps of: (1) Using MRI-based 3D automatic segmentation algorithm to obtain the target organization;
(2) meshing the above target organization by using a multi-resolution grid algorithm;
(3) For the meshed target organization, assign corresponding biomechanical properties to each grid unit, and establish a physical model of the target organization;
(4) Using a three-dimensional laser scanning device to track the motion of the target tissue being pulled by a tracking algorithm to obtain boundary conditions;
(5) Combine the boundary conditions with the physical model to perform XFEM calculation, obtain the deformation of all the unit node positions, and then calculate the deformation of the target tissue at any position by combining the shape function;
(6) Using the interpolation algorithm to update the pre-operative three-dimensional data field with the obtained deformation, and visualizing the three-dimensional data field using the Raycasting algorithm..” claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop, Miller and Casas with the teaching of Song because the teaching of Casas would improve the system of Gallop, Miller and Casas by visualizing three-dimensional data field using Raycasting algorithm.

As to claim 12, see the rejection of claims 2 and 3 above.
 
As to claim 14, see the rejection of claim 5 above.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,608,628 B1 issued to Ross et al. in view of U.S. Pub. No. 2018/0108169 A1 to Miller et al. and further in view of U.S. Pub. No. 2016/0191887 A1 to Casas as applied to claims 1 and 11 above, and further in view of WO 2010014712 A1 to Huang.

As to claim 10, Ross as modified by Miller and Casas teaches the  device of claim 1, however it is silent with reference to wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold value and the updated surface threshold value each comprises a respective magnetic resonance imaging signal intensity value.  
Huang teaches wherein the 3D medical imaging data comprises magnetic resonance imaging data, and the given surface threshold value and the updated surface threshold value each comprises a respective magnetic resonance imaging signal intensity value (“...Assessment method involves modifying the size of initial region of interest based on relative signal intensity of voxels in the area adjacent to initial region of interest as compared to threshold value to provide updated region of interest using a processor; comparing initial region of interest with updated region of interest and repeating steps of calculating the mean, standard deviation, and threshold value and comparing signal intensity of voxels until both regions of interest are substantially the same to automatically determine the boundary of lesion using the processor....” Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Gallop, Miller and Casas with the teaching of Huang because the teaching of Huang would improve the system of Gallop, Miller and Casas by providing a method of modifying the size of initial region of interest based on relative signal intensity of voxels in the area adjacent to initial region of interest (Huang Abstract).

As to claim 19, see the rejection of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0284939 A1 to Deman et al. and directed to systems and methods for acquiring sufficient data for reconstruction of a high-resolution image of a targeted region of interest (ROI) of a subject.
U.S. Pub. No. 2007/0262983 A1 to Choi and directed to the three-dimensional volume rendering of the volumetric data using ray casting technique.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194